Citation Nr: 0423288	
Decision Date: 08/24/04    Archive Date: 09/01/04

DOCKET NO.  96-46 017	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to dependency and indemnity compensation 
(DIC) for the cause of the veteran's death under 38 U.S.C.A. 
§ 1151 (West 2002).

2.  Entitlement to an evaluation in excess of 10 percent for 
arthritis of the metatarsalphalangeal joint of the right 
great toe, for accrued benefits purposes.

3.  Entitlement to an evaluation in excess of 10 percent for 
degenerative arthritis of the left foot tarsal, for accrued 
benefits purposes.

4.  Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Sandra E. Booth, Attorney at 
Law


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel


INTRODUCTION

The veteran served on active duty from February 1956 to 
February 1959.  He died in October 1995, and the appellant is 
his surviving spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio in June and September of 1996.

In a November 1998 decision, the Board denied the appellant's 
claims for DIC under 38 U.S.C.A. § 1151 and for service 
connection for the cause of the veteran's death and assigned 
separate 10 percent evaluations, for accrued benefits 
purposes, for the veteran's right great toe and left tarsal 
disorders.  She appealed this decision to the United States 
Court of Appeals for Veterans Claims (Court), and, in March 
2001, the Court remanded the case back to the Board in view 
of the Veterans Claims Assistance Act of 2000.  The Board 
remanded this case to the RO in October 2003, and the case 
has since been returned to the Board.

As noted in further detail below, the Board has determined 
that additional development is required in regard to the 
claim of entitlement to service connection for the cause of 
the veteran's death.  Accordingly, this appeal is, in part, 
REMANDED to the RO via the Appeals Management Center (AMC) in 
Washington, DC, and VA will notify the appellant if further 
action is required on her part.


FINDINGS OF FACT

1.  All relevant evidence necessary to render a decision on 
the appellant's claims has been obtained by the RO, and the 
RO has notified her of the type of evidence needed to 
substantiate her claims.

2.  The cause of the veteran's death was not hastened on 
account of any incident of VA treatment.

3.  Prior to the veteran's death, his arthritis of the 
metatarsalphalangeal joint of the right great toe was 
productive of pain and symptomatology that was not more than 
moderate in degree.

4.  Prior to the veteran's death, his degenerative arthritis 
of the left foot tarsal was productive of pain and 
symptomatology that was not more than moderate in degree.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to DIC under 38 U.S.C.A. 
§ 1151 have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. § 3.358 (2003).

2.  The criteria for entitlement to an evaluation in excess 
of 10 percent for arthritis of the metatarsalphalangeal joint 
of the right great toe, for accrued benefits purposes, have 
not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107, 5121 
(West 2002); 38 C.F.R. §§ 3.159, 3.1000, 4.1, 4.7, 4.71a, 
Diagnostic Codes 5003, 5110 (2003).

3.  The criteria for entitlement to an evaluation in excess 
of 10 percent for degenerative arthritis of the left foot 
tarsal, for accrued benefits purposes, have not been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107, 5121 (West 2002); 38 
C.F.R. §§ 3.159, 3.1000, 4.1, 4.7, 4.71a, Diagnostic Codes 
5003, 5110 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's duties

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) was 
enacted.  The VCAA redefines VA's obligations with respect to 
its duty to assist the claimant with the development of facts 
pertinent to a claim and includes an enhanced duty to notify 
the claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  This change in the law 
is applicable to all claims filed on or after the date of 
enactment of the VCAA or filed before the date of enactment 
and not yet final as of that date.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126.  

The final rule implementing the VCAA was published on August 
29, 2001.  66 Fed. Reg. 45,620-45,632 (Aug. 29, 2001) 
(codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  These regulations, likewise, apply to any 
claim for benefits received by VA on or after November 9, 
2000, as well as to any claim filed before that date but not 
decided by VA as of that date, with the exception of the 
amendments to 38 C.F.R. § 3.156(a) (relating to the 
definition of new and material evidence) and to the second 
sentence of § 3.159(c) and § 3.159(c)(4)(iii) (pertaining to 
VA assistance in the case of claims to reopen previously 
denied final claims), which apply to any application to 
reopen a finally decided claim received on or after August 
29, 2001.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001).

In this case, the Board finds that all relevant facts have 
been properly developed in regard to the appellant's claims, 
and no further assistance is required in order to comply with 
VA's statutory duty to assist her with the development of 
facts pertinent to her claims.  See 38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  VA has made sufficient efforts to obtain 
records of all treatment reported by the appellant and has 
forwarded the claims file to a VA doctor for a medical 
opinion as to the DIC claim.

Also, the Board is satisfied that VA's duty to notify the 
appellant of the evidence necessary to substantiate her 
claims has been met.  The RO informed her of the need for 
such evidence in a July 2002 letter and also notified her 
that, once signed release forms were provided, VA would make 
efforts to obtain such evidence.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002).

The Board further notes that the United States Court of 
Appeals for Veterans Claims' (Court's) decision in Pelegrini 
v. Principi, 17 Vet. App. 412 (2004) held, in part, that a 
VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  

The Board is aware that the appealed rating actions preceded 
the noted July 2002 letter.  Subsequent to that notice, 
however, the RO readjudicated the appellant's claims in a 
January 2004 Supplemental Statement of the Case, which 
included the provisions of 38 C.F.R. § 3.159.  Consequently, 
the appellant has been provided with every opportunity to 
submit evidence and argument in support of her claims and to 
respond to VA notices.  Therefore, the Board finds that any 
defect with respect to the VCAA notice requirement in this 
case constituted harmless error and should not preclude 
consideration of this appeal at the present time.  See also 
Conway v. Principi,  353 F.3d 1369 (Fed. Cir. 2004).

II.  Entitlement to DIC under 38 U.S.C.A. § 1151

When a veteran suffers additional disability or death as the 
result of training, hospital care, medical or surgical 
treatment, or an examination furnished by VA, disability 
compensation shall be awarded in the same manner as if such 
additional disability or death were service-connected.  
38 U.S.C.A. § 1151; 38 C.F.R. § 3.358.  38 U.S.C.A. § 1151 
has been amended during the pendency of this appeal, and the 
amended statute indicates that a showing of negligence or 
fault is necessary for entitlement to compensation for claims 
filed on or after October 1, 1997, as here.  In the present 
case, however, the appellant's application was received prior 
to October 1, 1997.  Accordingly, a showing of fault or 
negligence is not required.  See generally Brown v. Gardner, 
513 U.S. 115 (1994).

In determining that additional disability exists, the 
veteran's physical condition immediately prior to the disease 
or injury upon which the claim for compensation is based will 
be compared with the subsequent physical condition resulting 
from the disease or injury.  38 C.F.R. § 3.358(b)(1).  
Compensation will not be payable for the continuance or 
natural progress of diseases or injuries for which the 
hospitalization or treatment was authorized.  38 C.F.R. 
§ 3.358(b)(2).

Several conditions govern the determination of whether any 
additional disability resulted from VA hospitalization or 
treatment.  First, it is necessary to show that additional 
disability is actually the result of such disease or injury 
or an aggravation of an existing disease or injury suffered 
as the result of hospitalization or medical treatment and not 
merely coincidental therewith.  38 C.F.R. § 3.358(c)(1).  The 
mere fact of aggravation alone will not suffice to make the 
disability compensable in the absence of proof that it 
resulted from disease or injury or an aggravation of an 
existing disease or injury suffered as the result of 
training, hospitalization, an examination, or medical or 
surgical treatment.  38 C.F.R. § 3.358(c)(2).  Second, 
compensation is not payable for the necessary consequences of 
medical or surgical treatment properly administered with the 
express or implied consent of the veteran.  "Necessary 
consequences" are those which are certain to result from, or 
were intended to result from, the examination or treatment 
administered.  38 C.F.R. § 3.358(c)(3).

In this case, the veteran died in October 1995.  His death 
certificate lists cardiac arrhythmia as the immediate cause 
of death, with pneumonia, metastatic cancer, and status post 
cerebrosvascular attack listed as underlying causes.

The appellant has contended that VA should have diagnosed the 
veteran's cancer before it became inoperable and that CT 
scans or other diagnostic examinations were warranted.  She 
has argued that VA erred in assuming that the veteran's 
physical deterioration was attributable to his previous 
strokes.

The veteran was treated at VA facilities at numerous 
intervals during his lifetime.  His last VA hospital 
admission prior to his death was in March 1995, when he was 
seen for a period of respite care.  At that time, the veteran 
had no specific complaints other than a "head cold," and he 
was treated for mild pharyngitis.  Upon treatment, he was 
alert, cooperative, and had no vision or hearing problems.

Subsequently, the veteran was seen for VA physical and 
occupational therapy in April and May 1995. There is, 
however, no evidence that any other VA treatment was sought.

The veteran was admitted to Riverside Methodist Hospital in 
early June 1995 after experiencing intermittent vision 
impairment and falling at home. A private CT scan was 
conducted in June 1995 and was interpreted as disclosing 
residuals of a cerebrovascular attack.  The veteran was 
discharged to a private nursing home and was seen for a VA 
psychiatric evaluation in late June 1995.

In July 1995, the veteran was again admitted for a private 
hospitalization and was subsequently discharged from the 
private hospitalization to the private nursing home in early 
August 1995.  In mid-August, the veteran was seen for private 
emergency treatment after several episodes of vomiting, and a 
CT scan disclosed a possible mass in his head.  Upon 
admission and a further examination, a brain mass was 
identified.  After further examination, including a 
pathologic diagnosis, the type of carcinoma was identified in 
late August 1995.

The veteran died during a hospitalization at St. Ann's 
Hospital in Westerville, Ohio in October 1990.  The report of 
this hospitalization contains no notations as to the quality 
of the veteran's prior VA treatment.

In support of her appeal, the appellant has submitted a 
January 1998 medical statement from James D. Pritchard, M.D., 
who first examined the veteran in August 1995.  Dr. Pritchard 
noted that the August 1995 CT scan showed extensive tumor 
involvement, including in the liver, lymph nodes, and lung, 
as well as in the brain, and was therefore "advanced at the 
time of diagnosis."  Dr. Pritchard indicated that it was 
unclear as to how long the tumor could have been detected, 
but that an onset roughly four to eight months prior to the 
August 1995 diagnosis would be reasonable.

Subsequently, in July 2003, the veteran's claims file was 
reviewed by a pair of Veterans Health Administration (VHA) 
doctors.  These doctors summarized the relevant treatment 
records of the veteran leading up to his death.  As the 
veteran had not reported any symptoms during VA treatment to 
suggest a disorder other than multiple strokes, VA did not 
fail to properly diagnose the veteran's small cell carcinoma 
because "further investigative studies were not clinically 
indicated."  The doctors noted that it was impossible to say 
whether the veteran could have been cured if his disease had 
been detected earlier, but death from extensive small cell 
carcinoma with brain involvement "usually, but not always," 
results in death within 10 months.  

Given this July 2003 opinion, the Board finds no evidence of 
record suggesting that VA treatment, specifically the lack of 
a diagnosis of the veteran's small cell carcinoma, had the 
effect of hastening his death.  Dr. Pritchard's January 1998 
opinion reflects that the veteran's tumor had its onset 
roughly four to eight months prior to the August 1995 
diagnosis and could conceivably have been detected during 
that time frame, but he did not specifically suggest that 
VA's non-diagnosis of this tumor was a causal factor leading 
to the veteran's death.

Indeed, the only evidence of record directly supporting the 
appellant's claim is her own lay opinion, noted above.  
However, the appellant has not been shown to possess the 
requisite medical training or credentials needed to render 
either a diagnosis or a competent opinion as to medical 
causation.  Accordingly, her lay opinion does not constitute 
medical evidence and lacks probative value.  See Routen v. 
Brown, 10 Vet. App. 183, 186 (1997), aff'd, 142 F.3d 1434 
(Fed. Cir. 1988); YT v. Brown, 9 Vet. App. 195, 201 (1996); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).

The Board is empathetic with the appellant in view of the 
death of the veteran.  Nevertheless, the preponderance of the 
evidence is against her claim of entitlement to DIC under 
38 U.S.C.A. § 1151, and this claim must therefore be denied.  
In reaching this determination, the Board acknowledges that 
VA is statutorily required to resolve the benefit of the 
doubt in favor of the veteran when there is an approximate 
balance of positive and negative evidence regarding the 
merits of an outstanding issue.  That doctrine, however, is 
not applicable in this case because the preponderance of the 
evidence is against the appellant's claim.  See Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b).



III.  Accrued benefits

A veteran's surviving spouse may receive accrued benefits 
consisting of up to two years of due but unpaid benefits to 
which the veteran was entitled based on evidence in the file 
at date of death. 38 U.S.C.A. § 5121; 38 C.F.R. § 3.1000(a).  
In this case, the appellant has alleged that at the time of 
his death, the veteran was entitled to increased evaluations 
for his service-connected foot disabilities.  Thus, the 
merits of her claim must be decided on the basis of the facts 
in light of the laws and regulations pertaining to increased 
evaluations for those disabilities, as set out below.

Because of the derivative nature of such benefits, a survivor 
may claim accrued benefits only where the veteran had a claim 
for such benefits pending at the time of death.  Jones v. 
West, 136 F.3d 1296 (Fed. Cir. 1998).  In this case, the 
veteran initiated an appeal for increased evaluations for his 
service-connected disabilities in July 1990.  A RO hearing on 
the issues was conducted in May 1992, and a hearing officer's 
decision was issued in March 1993.  Subsequently, the claim 
was certified to the Board.  However, no final Board decision 
on the merits was issued by the Board prior to the veteran's 
death; rather, the Board dismissed this case in view of his 
death.  The Board finds that the claims for increased 
evaluations were open at the time of the veteran's death. The 
appellant filed an application for benefits as the veteran's 
surviving spouse in May 1996, within one year after his death 
in October 1995, and that claim included a timely claim for 
accrued benefits.  38 C.F.R. §§ 3.152(b), 3.1000.  

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities.  Ratings 
are based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  In cases 
where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  See 38 C.F.R. § 4.7.

The Board is aware that the veteran was not provided with a 
VA examination addressing these disabilities between July 
1990 (the effective date for the 10 percent evaluations) and 
his death in October 1995.  Accordingly, the Board has 
considered the prior medical evidence of record.

By a rating decision issued in March 1985, service connection 
was granted for residuals of an injury to the right great 
toe, with osteoarthritis of the metatarsal phalangeal joint 
of the right great toe; and for residuals of a left foot 
injury, with mild degenerative arthritis of the tarsal area 
of the left foot.  Zero percent evaluations were assigned for 
those disabilities.  In a November 1989 decision, the Board 
denied entitlement to a compensable evaluation for either a 
right great toe disability or a left foot disability.  
However, the Board assigned a 10 percent evaluation under 38 
C.F.R. § 3.324 based on multiple noncompensable service-
connected disabilities.

On a VA examination conducted in July 1987, the veteran 
ambulated slowly and walked with a left-sided limp.  He was 
unable to walk on his heels or toes because of knee and 
tarsal pain.  Range of motion testing of the right great toe 
revealed metatarsalphalangeal extension to zero degrees, 
metatarsalphalangeal flexion to 15 degrees, interphalangeal 
extension to zero degrees, and interphalangeal flexion to 10 
degrees.  Degenerative changes, narrowing of first 
metatarsophalangeal joints, and osteophyte formation were 
present in both feet on a radiological examination.

The summary of a VA hospitalization in March 1992 reflects 
that the veteran had been unable to stand, walk, or carry his 
own weight beginning in late January 1992. He had developed 
right-sided weakness, as well as having residual left-sided 
weakness following a cerebrovascular attack.  The summary 
reflects that he underwent physical therapy for general 
conditioning, strengthening and therapy of the left leg and 
foot.

At an RO hearing conducted in May 1992, the veteran testified 
that his right great toe disability was manifested by severe 
and constant swelling and by constant pain because the 
toenail would jam against his shoes.  He stated that he was 
unable to bend the right great toe joint.  Additionally, he 
noted that his left foot turned outward and that he used a 
wedge on the outside of the left foot to turn it back in. He 
further indicated that the left foot would swell up, with 
pain radiating up the leg. 

A private radiological examination conducted in October 1992 
revealed degenerative changes of the metatarsophalangeal 
joints of the right great toe and degenerative changes at the 
tarsometatarsal junction of the second through fifth digits.  
A private October 1992 treatment note reflects that there was 
significant evidence of degenerative changes in his foot.  
Spenco inserts were recommended. Private clinical records 
from December 1992 reflect that the veteran reported that a 
lateral heel and sole wedge in his left shoe had "helped."  
The treating physician noted that he was prescribing a new 
heel and sole wedge because a static brace might assist the 
veteran to walk better "as he is dysfunctional in his 
tibialis anterior."

A VA radiological examination of the feet in March 1993 
revealed degenerative changes in the first metatarsal 
phalangeal joints and first interphalangeal joint 
bilaterally.  There were degenerative changes in the 
intertarsal joints as well as the tarsal and metatarsal 
joints.  Tibiotalar degeneration was also seen bilaterally.  
A small joint effusion was present on the left.

In the November 1998 Board decision, the Board assigned 
separate 10 percent evaluations for right great toe arthritis 
and for residuals of a left tarsal injury.  Previously, only 
a single 10 percent evaluation had been assigned under 
38 C.F.R. § 3.324.  In a January 1999 rating action, the RO 
effectuated these evaluations as of July 1990.

Under 38 C.F.R. § 4.71a, Diagnostic Code 5010, which provides 
the criteria for evaluation of traumatic arthritis (by 
reference to Diagnostic Code 5003), separate 10 percent 
evaluations have been assigned for the veteran's right great 
toe and left foot injury residuals. Under this section, 
degenerative arthritis established by x-ray findings is rated 
on the basis of limitation of motion under the appropriate 
diagnostic codes for the specific joint or joints involved.  
When, however, the limitation of motion of the specific joint 
or joints involved is noncompensable under the appropriate 
diagnostic codes, a rating of 10 percent is for application 
for each such major joint or group of minor joints affected 
by limitation of motion, to be combined and not added, under 
Diagnostic Code 5003.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.

In this case, there is evidence that the veteran had at least 
some limitation of motion of the right great toe and of the 
left tarsal area.  There is also radiological confirmation of 
the diagnosis and objective evidence of pathology to support 
complaints of pain.  The currently assigned 10 percent 
evaluations contemplate such pain.  See DeLuca v. Brown, 8 
Vet. App. 202 (1995); 38 C.F.R. §§ 4.40, 4.45 (2003).

That having been noted, there exists no basis for higher 
evaluations for the veteran's disabilities.  As to the right 
great toe, there was no evidence of amputation, with removal 
of the metatarsal head (30 percent under Diagnostic Code 
5171).  As to the left tarsal disorder, there was no evidence 
of ankylosis of the ankle or the tarsal joint (Diagnostic 
Codes 5270 and 5272); marked limitation of motion of the 
ankle (20 percent under Diagnostic Code 5271); malunion of os 
calcis or astragalus, with marked deformity (20 percent under 
Diagnostic Code 5273); astralectomy (20 percent under 
Diagnostic Code 5274); moderately severe malunion or nonunion 
of the tarsal or metatarsal bones (Diagnostic Code 5283); or 
a moderately severe foot injury (Diagnostic Code 5284).  

Additionally, there is no evidence that, at the time of the 
veteran's death, either his right great toe disorder or his 
left tarsal disorder markedly interfered with his employment 
status beyond that interference contemplated by the assigned 
evaluations.  There is also no indication that these 
disorders necessitated frequent periods of hospitalization 
during the pendency of this appeal.  See 38 C.F.R. 
§ 3.321(b)(1); see also Bagwell v. Brown, 9 Vet. App. 337, 
338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 94-95 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Overall, the Board finds no basis for assigning a rating in 
excess of 10 percent for either a right great toe disorder or 
a left tarsal disorder.  Accordingly, the appellant's claim 
of entitlement to accrued benefits must be denied.  Again, as 
the preponderance of the evidence is against the appellant's 
claim, the provisions of 38 U.S.C.A. § 5107(b) are not 
applicable.


ORDER

The claim of entitlement to dependency and indemnity 
compensation (DIC) for the cause of the veteran's death under 
38 U.S.C.A. § 1151 (West 2002) is denied.

The claim of entitlement to an evaluation in excess of 10 
percent for arthritis of the metatarsalphalangeal joint of 
the right great toe, for accrued benefits purposes, is 
denied.

The claim of entitlement to an evaluation in excess of 10 
percent for degenerative arthritis of the left foot tarsal, 
for accrued benefits purposes, is denied.


REMAND

In the present case, the veteran's death certificate lists 
cardiac arrhythmia as the cause of his death.  A review of 
his claims file shows that he was seen with blood pressure of 
130/100 in October 1957, during service, and numerous post-
service treatment records indicate a history of hypertension 
dating back to 1959.  The July 2003 VHA opinion, however, 
does not address whether any cardiovascular symptomatology 
leading to the veteran's death might have been related to 
service.

Accordingly, this case is REMANDED to the RO for the 
following action:

1.  The RO must ensure that the veteran's 
claims file is reviewed by a VA 
cardiology specialist.  This specialist 
should provide an opinion as to whether 
it is at least as likely as not (e.g., a 
50 percent or greater probability) that 
any cardiovascular disorder leading to 
the veteran's death is etiologically 
related to service.  All opinions and 
conclusions expressed by this specialist 
must be supported by a complete rationale 
in a typewritten report.

2.  Then, the RO should readjudicate the 
appellant's claim of entitlement to 
service connection for the cause of the 
veteran's death.  If the appellant's 
claim remains denied, the RO should issue 
a Supplemental Statement of the Case and 
afford the appellant a reasonable period 
of time in which to respond before this 
case is returned to the Board.

The appellant has the right to submit additional evidence and 
argument on this matter.  See generally Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).


	                     
______________________________________________
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



